Name: Council Regulation (EEC) No 3950/88 of 11 December 1988 allocating, for 1989, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: America;  fisheries
 Date Published: nan

 21 . 12 . 88 Official Journal of the European Communities No L 352/ 7 COUNCIL REGULATION (EEC) No 3950/88 of 11 December 1988 allocating, for 1989, Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN COMMUNITY , 170/ 83 , the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas , to ensure efficient management of the catch possibilities available , they should be shared out among the Member States by means of quotas in accordance with Article 4 of Regulation (EEC) No 170 / 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 5 ), Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal ( 2 ), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the European Economic Community , on the one hand, and the Government of Denmark and the local Government of Greenland, on the other ( 3 ), and the Protocol on the conditions relating to fishing between the European Economic Community , on the one hand, and the Government of Denmark and the local Government of Greenland on the other ( 4 ), establish the fishing quotas allocated to the Community in Greenland waters ; Whereas these catch quotas may be used by vessels not flying the flag of a Member State of the Community provided that this is necessary for the proper functioning of fisheries agreements which the Community has concluded with third countries ; HAS ADOPTED THIS REGULATION: Article 1 For 1989 the allocation of the Community catch quotas in Greenland waters shall be as set out in the Annex . Whereas it is for the Community to lay down , in accordance with Article 3 of Regulation (EEC) No Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 302 , 15 . 11 . 1985 , p. 1 ( 3 ) OJ No L 29 , 1.2 . 1985 , p. 9 . ( 4 ) OJ No L 29 , 1.2. 1985 , p. 14 . ( s ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . No L 352/ 8 21 . 12 . 88Official Journal of the European Communities ANNEX Allocation of Community catch quotas in Greenland waters for 1989 Species Area Community catch quotas ( tonnes) Quotas allocated to Member States ( tonnes) Allocations for Norway ( tonnes ) ( shown for information only ) Faroese quotas in Greenland waters according to EC/Greenland Fisheries Protocol (') ( tonnes) (shown for information only ) 1 2 3 4 .5 6 Cod NAFO I ICES XIV/V 12 000 11 500 Germany 9 240 United Kingdom 2 760 Germany 10 000 United Kingdom 1 500 Redfish NAFO I ICES XIV/V 5 500 57 820 Germany 5 395 United Kingdom 105 Germany 57 140 France 410 United Kingdom 270  500 Greenland halibut NAFO I ICES XIV/V 1 850 3 750 Germany 1 575 United Kingdom 75 Germany 3 375 United Kingdom 175 200 ( 2 ) 200 ( 2 ) 150 150 Halibut NAFO I 200  200 (2 )  Deep-water prawns NAFO I ICES XIV/V 1 300 3 050 France 425 Denmark 425 France 500 Denmark 500 450 ( 3 ) 2 050 475 (*) 675 Catfish NAFO I 2 000 Germany 2 000  Blue whiting ICES XIV/V 30 000 Denmark 3 000 France 3 000 Germany 24 000  Capelin ICES XIV/V 10 000 (') These Faroese quotas are additional to the Community catch quotas and form part of the fishery arrangement for 1989 agreed on by the Community and the Faroe Islands. (2 ) Only to be fishing by long-liners . ( 3 ) South of 68 °N.